35 F.3d 569
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.UNITED STATES of America, Plaintiff-Appellee,v.Abdul K. JAFARU, Defendant-Appellant.
No. 94-1528.
United States Court of Appeals, Seventh Circuit.
Submitted Aug. 9, 1994.Decided Sept. 7, 1994.

Before POSNER, Chief Judge, and CUMMINGS and EASTERBROOK, Circuit Judges.

ORDER

1
We remanded this criminal case for an evidentiary hearing and determination whether the prosecution had deliberately provoked a mistrial because it wanted another opportunity to prosecute defendant Jafaru.   United States v. Oseni, 996 F.2d 186 (7th Cir.1993).  On remand the district judge conducted an evidentiary hearing and concluded on the basis of it that the prosecution, while acting imprudently, had not engaged in the form of conduct that alone would bar reprosecution on double-jeopardy grounds, and she therefore reinstated the judgment, from which Jafaru has appealed.  The district judge applied the correct legal standard and neither her factual determinations nor her application of the standard to the facts as found by her is clearly erroneous.  No purpose would be served by a further discussion;  the district judge's 12-page opinion furnishes a complete and adequate justification of her conclusions.


2
AFFIRMED.